225 Ga. 31 (1969)
165 S.E.2d 729
PARKER PLUMBING & HEATING COMPANY
v.
KURTZ.
24830.
Supreme Court of Georgia.
Argued December 10, 1968.
Decided January 14, 1969.
Hurt, Hill & Richardson, James C. Hill, Arnold Wright, Jr., for appellant.
Woodruff, Savell, Lane & Williams, Lawson A. Cox, Henry Angel, for appellee.
NICHOLS, Justice.
Certiorari was granted to the Court of Appeals in the present case to correct the holding that the agreement executed by the insured and set out in detail in the opinion of the Court of Appeals (Kurtz v. Parker Plumbing & Heating Co., 118 Ga. App. 130 (162 SE2d 755)), was not an assignment of the cause of action.
The agreement which embodied more than a mere assignment of the cause of action was still an assignment of such cause of action, and the assignee must bring the action in its name. See Sullivan v. Curling, 140 Ga. 96, 101 (99 S.E. 533, 5 A.L.R. 124). Therefore, the Court of Appeals erred in reversing the grant of the summary judgment for the defendant where the undisputed proof showed that the plaintiff no longer had any interest in the cause of action.
Judgment reversed. All the Justices concur.